 In the MatterofMONARK BATTERY COMPANY, INC.andNATIONALASSOCIATION OF DIE CASTING WORKERS (C. I.0.)Case No. B-27,70.-Decided August 08, 1941Jurisdiction:battery manufacturing industry.Investigation and Certification of Representatives:controversy concerning rep-resentation of employees : Company's refusal to grant recognition to unionon ground of subsisting contract with rival union; contract to continue ineffect from year to year no bar to investigation and certification where ithad been in effect two years and where there is evidence that contractingunion was no longer active in plant ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company, including working foremen, watchmen, and theporter, but excluding the timekeeper, traffic manager, plant manager, superin-tendent, and office clerical employees; stipulation as to.Mr. Otto A. Jaburek,of Chicago, Ill., for the Company.Meyers & Meyers,byMr. Irving Meyers,of Chicago, Ill., for theAssociation.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 10, 1941, National Association of Die Casting Workers(C. I. 0.), herein called the Association, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Monark Battery Company, Inc.,' Chi-cago, Illinois, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 10, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules1 Incorrectly designated as Monarch Battery Company,Inc., inthe pleadings, and amendedby motion at the hearing.35 N. L. R. B., No. 7.24 MONARK BATTERY COMPANY, INC.25and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On July 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and Local Union No. B-713, International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, hereincalled the I. B. E. W., a labor organization claiming to represent em-ployees of the Company directly affected by the investigation.Pur-suant to notice, a hearing was held on July 21, 1941, at Chicago, Illi-nois, before Charles F. McErlean, the Trial Examiner duly designatedby the Chief Trial Examiner. The Company and the Association wererepresented by counsel and participated in the hearing.2Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Dur-ing the course of the hearing, the Trial Examiner made various rulingson motions and on objections to the admission of evidence:The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMonark Battery Company, Inc., a Delaware corporation licensed todo business in the State of Illinois, is engaged in the manufacture, sale,and distribution of automobile and radio storage batteries at its plantin Chicago, Illinois.The principal materials used by the Company arelead oxide, hard lead, rubber containers, wood, rubber separators, andsulphuric acid.During 1940, the Company purchased approximately$500,000 worth of such materials, more than 75 per cent of which wereshipped to it from points outside the State of Illinois.During thesame period the Company sold finished products valued at more than$700,000, of which approximately 75 per cent were shipped to pointsoutside the State of Illinois.The Company employs approximately 74employees.H. THE ORGANIZATIONS INVOLVEDNational Association of Die Casting Workers'is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting em-ployees of the Company to membership.Local Union No. B-713, International Brotherhood of ElectricalWorkers, is a labor organization affiliated with the American Federa-tion of Labor, admitting employees of the Company to membership.The I.B. E. W. did not appear at the hearing. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONThe Association by letter dated June 6, 1941, notified the Companythat a majority of its employees were members of the Association andrequested the Company to enter into collective bargaining negotiationswith the Association.The Company refused to negotiate with theAssociation for the alleged reason that it has a subsisting contract withthe I. B. E. W.On August 23, 1939, the Company and the I. B. E. W. enteredinto a closed-shop contract effective until June 1, 1940, and to con-tinue in effect from year to year thereafter unless written noticeof intent to amend or cancel be given 60 days prior to the expirationdate.The contract replaced an earlier similar contract.In a letter dated March 31, 1941, the I. B. E. W. notified the Com-pany that it desired to open its agreement with the Company foramendment.However, no negotiations have been conducted and nochanges made.The president of the Company testified that therehave been no amendments to the 1939 contract, although a 3 per centincrease in wages may have been granted since the contract wasexecuted.The Company contends that the 1939 contract with the I. B. E. W.is a bar to a present investigation and certification of representatives.The Association contends that it does not constitute a bar because allthe employees have changed their affiliation to the Association andLocal B-713, I. B. E. W., is no longer functioning.A former shop steward of the I. B. E. W. testified that the I. B.E.W. had its last meeting of the Company's employees in Octoberor November 1940, and that it has since been inactive.He collecteda few membership dues in January 1941, but has received none sincethen.He also testified that in April 1941, the business representativeof the I. B. E. W. told him that no meetings had been held because"we are out out there.We are through with the Monark Battery...None of the guys will pay their dues."Local B-713, I. B. E. W., did not appear at the hearing. TheTrial Examiner stated, however, that a representative of Local 134,I.B. E. W., informed him, after telephoning the business agent ofLocal B-713, that the latter local had no interest in this proceeding.The Association introduced into evidence at the hearing severalpetitions signed by 62 employees on the day shift.Each petitionstates, "We, the undersigned are employees of the Monark BatteryCo. . . .We are members of the National Association of Die Cast-ingWorkers, affiliated with the C. I. O.We are not members ofany A. F. of L. organization and have not paid dues to any A. F.of L. union for a long period of time. By this petition, we want MONARK BATTERY COMPANY, INC.27tomake it clear to the National LaborRelationsBoard, that theNational Association of Die Casting Workers, C. I. 0., is the onlyunion that represents us and that we will not take part in anyA. F. of L. organization.We specifically deny thatwe are membersof any A. F. of L. union."In view of the foregoing, we find that the contract between theCompany and the I. B. E. W. does not constitute a bar to a presentinvestigation and certification of representatives.A statement of the Regional Director introduced into evidence atthe hearing shows that the Association represents a substantial num-ber of the employees in the unit found below to be appropriate.$We find that a question has arisen concerning representation ofemployees of the Company.1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. .V. THE APPROPRIATE UNITAt the hearing the Company and the Association stipulated, andwe find, that all production and maintenance employees of the Com-pany, including working foremen, watchmen, and the porter, butexcluding the timekeeper, traffic manager, plant manager, superin-tendent, and office clerical employees, constitute a unit- appropriatefor the purposes of collective bargaining.We further find that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall accord a place to the I. B. E. W. on the ballot inasmuch asa The Association submitted to the Regional Director 47 authorization cards.The Re-gional Director reported that 1 was dated May 1941, 40 were dated June 1941, and 6 wereundated, that the signatures were genuine,and that 45 of the 47 signatures were names ofpersons on the Company's pay roll of June 11, 1941,which listed 54 employees.There arebetween 54 and 71 employees within the unit found below to be appropriate. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is a party to a closed-shop contractwiththe Company,but we shallpermit the I.B. E. W. to withdraw from the ballot upon filing aIequest with the Regional Director within five (5)days after thedate of this Decision and Direction of Election.We shall direct thatthe employees of the Company eligible to vote in the election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,subject to such limitations and additions as are hereinafterset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Monark Battery Company, Inc., Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the Act.2.All production and maintenance employees of the Company,including working foremen, watchmen, and the porter, but excludingthe timekeeper, traffic manager, plant manager, superintendent, andoffice clerical employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Monark Battery Company, Inc., Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand subject to Article III, Section 9, of said Rules and Regulations,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Secetion 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period immediately preced-ing the date of this Direction, including working foremen, watchmen,the porter, and employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active military MONARK 'BATrERY COMPANY,INC.29service or training of the United States, or temporarily laid off, butexcluding the timekeeper, traffic manager, plant manager, superin.tendent, office clerical employees, and employees who !ave since quitor been discharged for cause, to determine whether they desire to berepresented by National Association of Die Casting Workers, affiliatedwith the Congress of Industrial Organizations, or by Local UnionNo. B-713, International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.